— In a negligence action to recover damages for personal injuries, plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Pantano, J.), dated October 20, 1981, which denied his motion to set aside the jury’s verdict against him, and (2) a judgment of the Supreme Court, Nassau County (Pantano, J.), dated February 22,1982, which dismissed the complaint. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment reversed, on the facts, and new trial granted, with costs to abide the event. The jury verdict was against the weight of the evidence. Bracken, J. P., Niehoff, Rubin and Boyers, JJ., concur.